DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment necessitated new grounds of rejection.  This action is made final in view of the new grounds of rejection.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-7, 9-10, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US 5,906,335) in view of Kramer (US 2011/0233325).

In re. claim 1, Thompson teaches a propulsion system for use with a balloon apparatus for lighter-than-air operation in the stratosphere (as the intended use does not further define the claim), the balloon apparatus having a balloon envelope (balloon inside the blimp) (col. 5, ln. 55-56), a payload (29) and a connecting member (38) coupling the payload to the balloon envelope (fig. 2), the propulsion system comprising: a propulsion assembly (25) including a propeller (22, 24); a motor assembly operatively coupled to the propeller assembly and configured to rotate the propeller in a clockwise or counterclockwise direction about a first axis (axis of central engine) (col. 5, ln. 40-43); a rotation module (32) connected to the motor assembly (fig. 2), the rotation module being rotatably 
Thompson fails to disclose the rotation module is between the balloon envelope and the payload and independent of rotation of the payload about the connecting member.
Kramer teaches a rotation module (gondola (51)) is between a balloon envelope (1) and a payload (52) (fig. 31) and independent of rotation of the payload about the connecting member (via swivel connection (103)) (fig. 43) (para [0184]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Thompson to incorporate the teachings of Kramer to have a payload below the rotation module, for the purpose of transporting cargo with the device of Thompson.
In re. claim 2, Thompson as modified by Kramer (see Thompson) teach the propulsion system of claim 1, wherein the rotation module is configured to provide 360º rotation of the propeller assembly about the second axis (as is understood by rotation around the axis of shaft (38)) (fig. 6B)).
In re. claim 3, Thompson as modified by Kramer (see Thompson) teach the propulsion system of claim 1, wherein the second axis is perpendicular to the first axis (fig. 2).
In re. claim 5, Thompson as modified by Kramer (see Thompson) teach the propulsion system of claim 1, wherein the electronics module includes one or more sensors (68) (fig. 3) 
In re. claim 6, Thompson as modified by Kramer (see Thompson) teach the propulsion system of claim 5, wherein the one or more sensors detect a location (blimp’s position) and orientation of the propulsion system (settings of components) (col. 3, ln. 62-67).
In re. claim 7, Thompson as modified by Kramer (see Thompson) teach the propulsion system of claim 6, wherein the at least one processor is configured to control actuation of the motor assembly in accordance with a location detected by the sensors to drive the balloon apparatus towards a target location or to maintain the balloon apparatus over the target location (via control of position and settings of components) (col. 3, ln. 62-67).
In re. claim 9, Thompson as modified by Kramer (see Thompson) teach the propulsion system of claim 1, wherein the at least one processor is configured to control actuation of the motor assembly according to a power control mode (e.g. throttle (71,75)) (fig. 3).
In re. claim 10, Thompson as modified by Kramer (see Thompson) teach the propulsion system of claim 1, further comprising the balloon apparatus (10) (fig. 1).
In re. claim 13, Thompson as modified by Kramer (see Thompson) teach the propulsion system of claim 1, wherein the rotation module includes a rotation motor (40, 48) and a gear (bevel gears) (fig. 2), the rotation motor being configured for control by the at least one processor of the electronics module to cause actuation of the gear (via actuation of first and second servo motors (40, 48)) (fig. 3).
In re. claim 14, Thompson as modified by Kramer (see Thompson) teach the propulsion system of claim 1, wherein the propeller assembly includes a central hub affixed to the propeller (fig. 2).

In re. claim 16, Thompson as modified by Kramer (see Thompson) teach the propulsion system of claim 1, wherein the at least one processor of the electronics module includes a power usage controller configured to manage power subsystems of the electronics module (via throttle (71, 75)) (fig. 3).
In re. claim 17, Thompson as modified by Kramer (see Thompson) teach the propulsion system of claim 16, wherein the power subsystems include one or more of an altitude control power subsystem (via telemetry and sensors (68)), a communication power subsystem (60), and a lateral propulsion power subsystem (via servos (69, 73)) (fig. 3).
In re. claim 18, Thompson as modified by Kramer (see Thompson) teach the propulsion system of claim 1, wherein the motor assembly (i.e. outer nacelle portion) is disposed between the propulsion assembly and the rotation module (fig. 5A).

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson as modified by Kramer as applied to claims 1 respectively above and further in view of Hoheisel (US 2016/0202704).

In re. claim 8, Thompson as modified by Kramer fail to disclose the one or more sensors includes an inertial measurement unit configured to sense acceleration information associated with the propulsion system.
Hoheisel teaches the one or more sensors includes an inertial measurement unit configured to sense acceleration information associated with the propulsion system (inertial management unit) (para [0039]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Thompson as modified by Kramer to incorporate the teachings of Hoheisel to have the one or more sensors include an inertial measurement unit, for the purpose of providing increased information to the operator.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson as modified by Kramer as applied to claims 1 and 10 respectively above and further in view of Ledergerber et al. (US 2015/0078620).

In re. claim 4, Thompson as modified by Kramer fails to disclose the rotation module includes a slip ring element or cable rotation management mechanism rotatably coupled to an exterior surface of the connecting member.
Ledergerber teaches a rotation module (27) (fig. 3) includes a slip ring element or cable rotation management mechanism (31) rotatably coupled to an exterior surface of a connecting member (28) (para [0092]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Thompson as modified by Kramer to incorporate the teachings of Ledergerber to have the recited rotational coupling, since Thompson discusses control of the ballast via radio control and doing so would provide a way to control the ballast via a wired connection, reducing the risk of radio communication failure.

Thompson as modified by Kramer fail to disclose a cable or wiring running along the connecting member between the payload and the balloon envelope.
Ledergerber teaches a cable or wiring (cables carrying power and signals) running along a connecting member (28) between the payload and the balloon envelope (para [0092]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Thompson as modified by Kramer to incorporate the teachings of Ledergerber to have the recited wiring arrangement, since Thompson discusses control of the ballast via radio control and doing so would provide a way to control the ballast via a wired connection, reducing the risk of radio communication failure.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson as modified by Kramer as applied to claim 10 above and further in view of Hoheisel and Hiebl et al. (US 2012/0138733).

In re. claim 12, Thompson as modified by Kramer (see Thompson) teach the rotation module (32) is configured to provide at least partial rotation of the propulsion system (22, 24) about the connecting member (38).
Thompson as modified by Kramer (see Kramer) teach independent rotation of the payload about the connecting member (via swivel connection (103)) (fig. 43) (para [0184]).

Hoheisel teaches a solar panel assembly (630) coupled to the payload (para [0081]), the solar panel assembly being configured to rotate about the connecting member to align the solar panel assembly with the sun (via rotation about vertical axis) (para [0086]); wherein the rotation module is configured to provide at least partial rotation of the propulsion system about the connecting member (para [0086]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Thompson as modified by Kramer to incorporate the teachings of Hoheisel to have a solar panel assembly, since Thompson discusses the use of electric servo motors and a battery, and doing so would provide an energy source for the electric components during transit.
Thompson as modified by Kramer and Hoheisel fail to disclose independent rotation of the payload and the solar panel assembly about the connecting member.
Hiebl teaches independent rotation of a solar panel assembly (101) about a connecting member (gimbal-mounted) (para [0065]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Thompson as modified by Kramer and Hoheisel to incorporate the teachings of Hiebl to have independent rotation of the solar panel assembly, for the purpose of aligning the solar generator without changing the flight direction of the vehicle.

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson as modified by Kramer as applied to claim 1 above and further in view of Hartung et al. (US 4,984,757).

In re. claim 19, Thompson as modified by Kramer fail to disclose a motor tether coupling the motor assembly to the rotation module.
Hartung teaches an apparatus (26) tether (66) coupling the apparatus assembly to a module (5) (col. 6, ln. 30-37).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Thompson as modified by Kramer to incorporate the teachings of Hartung to have the recited safety arrangement, for the purpose of preventing the motor from inadvertently falling away from the housing in the instance of a failure.

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson as modified by Kramer and Hartung as applied to claim 19 above and further in view of Hoheisel.

In re. claim 20, Thompson as modified by Kramer and Hartung fail to disclose a safety tether securing the propulsion system to the balloon envelope.
Hoheisel teaches a safety tether (104) securing the propulsion system to the balloon envelope (fig. 1).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Thompson as modified by Kramer and Hartung to incorporate the teachings of Hoheisel to have the recited safety arrangement, for the purpose of .
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/            Primary Examiner, Art Unit 3647